Opinion issued October 26, 2006 
 




            
In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00913-CR
____________

CHARLES RUSSELL LEWIS, Appellant

V.

THE STATE OF TEXAS, Appellee





On Appeal from the 179th District Court 
Harris County, Texas
Trial Court Cause No. 1053263



 
MEMORANDUM  OPINION
          We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Charles Russell Lewis, and signed a final judgment in this case on April 26, 2006.
Charles Russell Lewis filed an untimely motion for new trial, and therefore the
deadline for filing a notice of appeal was May 26, 2006, 30 days after sentencing.  A
motion for new trial that is filed more than 30 days after sentencing does not extend
the time for filing the notice of appeal.  Mendez v. State, 914 S.W.2d 579, 580 (Tex.
Crim. App. 1996) 
          Charles Russell Lewis filed a notice of appeal on September 14, 2006, 122 days
after the deadline.  Notice of appeal was deposited in the mail on September 11, 2006,
according to the postmark on the copy of the envelope included in the clerk’s record. 
Because the notice of appeal was mailed after the filing deadline, it did not comply
with Rule 9.2 of the Texas Rules of Appellate Procedure, the “mailbox rule.”  See
Tex. R. App. P. 9.2(b). 
          An untimely notice of appeal fails to vest the appellate court with jurisdiction
to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998);
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas v. State, 987
S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
          We therefore dismiss the appeal for lack of jurisdiction.
          All pending motions are denied as moot.
          It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).